Citation Nr: 0004785	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently rated 20 percent disabling.

2.  Entitlement to service connection for chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
September 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Reno Regional Office (RO) July 1997 rating decision which 
denied a rating in excess of 10 percent for the service-
connected left knee disability and service connection for 
chronic low back disability.

By RO determination in January 1998, the evaluation of the 
service-connected left knee disability was increased from 10 
to 20 percent.  In view of AB v. Brown, 6 Vet. App. 35, 38 
(1993), the claim remains in controversy where less than the 
maximum available benefit is awarded.

Appellate consideration of a rating in excess of 20 percent 
for the service-connected left knee disability is held in 
abeyance pending completion of the development requested in 
the remand below.


FINDING OF FACT

It is plausible that the veteran's chronic low back 
disability may have developed as a result of his service-
connected left knee disability.


CONCLUSION OF LAW

The claim of service connection for chronic low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

In Allen v. Brown, 7 Vet. App. 439 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) made clear that service 
connection may not only be granted for a disorder found to be 
proximately due to or the result of a service-connected 
disability, but also when it is shown that the claimed 
disability has been aggravated  by the service-connected 
disability.  In such cases, according to the Court, a basis 
exists upon which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation.  Cf. 
38 C.F.R. § 3.322 (1999).

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent medical 
evidence of a causal relationship directly between the two 
disabilities to establish a well-grounded claim.  Jones v. 
Brown, 7 Vet. App. 134 (1994).  However, when the proximate 
cause of a second disability is distanced from a service-
connected disability by an intercurrent event, whether the 
second disability is directly related to his service-
connected injury "is irrelevant for the purpose of 
determining whether the veteran's claim for secondary service 
connection is well grounded."  Reiber, 7 Vet. App. at 516.  
Rather, a two step inquiry is required to evaluate the well-
groundedness of a secondary claim, and supporting evidence is 
required for each step.  First, the veteran must submit 
competent evidence showing that his service-connected 
disability caused the intercurrent event.  Second, he must 
submit medical evidence that the intercurrent event caused 
the disability for which he claims secondary service 
connection.  Reiber, 7 Vet. App. at 516; cf. Schroeder v. 
Brown, 6 Vet. App. 220 (1994).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The veteran's service medical records do not reveal any 
report or clinical findings referable to any injury, trauma, 
or impairment involving the low back.

By RO rating decision in December 1943, service connection 
was granted for the veteran's left knee disability, and a 10 
percent evaluation was assigned.  That decision was based on 
the service medical records showing that he sustained knee 
injuries in service (requiring frequent and extensive 
treatment), permanently aggravating left knee disabilities 
which apparently existed prior to service.

On VA medical examination in August 1944, February 1948, June 
and October 1952, April 1959, and on July 1952 examination by 
J. McDaniel, M.D. (to evaluate the extent of impairment due 
to the service-connected left knee disability), no report or 
clinical finding referable to low back symptoms or impairment 
were indicated.

During VA outpatient treatment in April 1989, the veteran 
reported, in pertinent part, history of injury and impairment 
involving the left knee and indicated that he had no "active 
problem."

In March 1992, H. Lee, D.C., indicated that he treated the 
veteran in 1958 and again in 1992 due to left knee 
disability; he did not suggest that there was a history or 
contemporaneous symptoms or impairment involving the 
veteran's low back.

In January 1997, the veteran filed a claim of service 
connection for chronic low back disability, suggesting that 
the disability developed as a result of his service-connected 
left knee disability in that his altered gait excessively 
strained his back.

VA medical records from January 1994 to April 1997 reveal 
intermittent treatment for various symptoms and illnesses 
unrelated to the claimed chronic low back disability; in 
March 1996, the veteran reported back/right flank pain for 7 
months; the clinical impression was paravertebral muscle 
spasm secondary to scoliosis.  

In April 1997, A. Welch, M.D., indicated that the veteran had 
severe degenerative arthritis of the back from L1 to S1 with 
marked collapse and slip of the L5-S1 disc, spinal stenosis 
symptoms, loss of motion, and ambulatory pain radiating to 
the legs.  

At a December 1997 RO hearing, the veteran testified that he 
was informed by a VA physician during treatment that he may 
have fractured or cracked his back in service (when he 
sustained left knee injury).  He indicated that he discussed 
a possible connection between his service-connected left knee 
disability and the onset of low back disability and that Dr. 
Welch appeared to agree that there might be a connection 
between the two disabilities.  

Medical records from the Lake Mead Hospital in December 1997 
reveal surgical treatment for the veteran's left knee 
disability (rendered by Dr. Welch).

Medical records from Dr. Welch from August to December 1997 
reveal treatment for the veteran's left knee disability.  In 
December 1997, Dr. Welch stated that the veteran had left 
knee surgery in December 1997, and that he had severe 
degenerative arthritis of the back and a marked disc collapse 
and a slip at L5-S1.  Dr. Welch stated the veteran informed 
him that he was told that he may have sustained a back 
fracture many years earlier.  He indicated that because the 
veteran's job required a lot of standing, his abnormal 
pressure from one leg to the other may have contributed to 
some of his arthritis in his back.  

In a December 1997 letter, the veteran's son indicated that, 
as far as he could remember, the veteran always experienced 
back problems.  

On August 1998 private medical examination, the veteran 
reported radiating low back pain, noting that he had the 
"symptoms" for 50 years; reportedly, he was informed by a 
VA "specialist" that he may have broken his back at some 
point in the past; he indicated that he initially injured his 
back in a fall 50 years earlier, during active service, 
requiring medical attention (the examiner indicated that 
there was no record of back treatment at that time (in 
service)).  On examination, an obvious deformity of the spine 
was noted; range of motion of the spine was severely limited 
and the pelvic crests were unequal; X-ray study showed severe 
degenerative scoliosis with collapse of the L3 vertebral body 
and significant disc space collapse at multiple levels.  
Severe degenerative scoliosis, severe lumbar spondylosis with 
asymmetrical collapse of L3, and significant lumbar spine 
deformity with degeneration and scoliosis were diagnosed.  
The examiner indicated that it was possible that the veteran 
had a fracture of the L3 vertebral body many years ago which 
may be service-related and may have lead to the collapse and 
deformity.

Based on the foregoing, the Board finds that the claim of 
service connection for chronic low back disability is well 
grounded.  Although the veteran's service medical records and 
post-service records of medical treatment prior to March 1996 
do not reveal any evidence of low back injury, trauma, or 
impairment, he is service-connected for chronic left knee 
disability (initially granted in December 1943), and the 
evidence shows that he continues to experience chronic left 
knee impairment (and had surgery in December 1997).  In 
December 1997, his treating physician, Dr. Welch, indicated 
that his left knee disability may have contributed to his low 
back disability; on medical examination in August 1998, it 
was also indicated that he may have fractured his spine 
"many years ago" (during service).  Although such evidence 
is insufficient for an award of service connection for 
chronic low back disability (as there is no indication of any 
low back impairment for more than 50 years after service 
separation, and the aforementioned conclusions are merely 
expressed in terms of a "possible" relationship between 
current low back disability and service and/or the service-
connected left knee disability), the credibility of this 
evidence is presumed consistent with King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Moreover, Dr. Welch's conclusions and 
those from August 1998 are deemed sufficient for the purpose 
of rendering the veteran's claim well grounded.  See Lathan 
v. Brown, 7 Vet. App.  359, 366 (1995) (medical opinion 
expressed in terms of a possibility of a causal relationship 
between a service-connected disability the veteran's cause of 
death sufficient to render a claim well grounded).


ORDER

The claim of service connection for chronic low back 
disability is well grounded.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of a finding that the veteran's claim of service 
connection for chronic low back disability is well grounded, 
he should be afforded a thorough VA orthopedic examination, 
in conjunction with the examiner's review of the entire 
claims file, to determine the nature and etiology of his 
chronic low back disability.  See Suttmann v. Brown, 5 Vet. 
App. 127, 137 (1993).

With regard to the claim of an increased rating for the 
veteran's service-connected left knee disability, the Board 
finds that the claim is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that impairment from 
such disability increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  As noted above, if a 
claim is well grounded, VA has a duty to assist in the 
development of facts pertinent to the claim, including a 
pertinent, thorough VA medical examination.  Hyder, 1 Vet. 
App. 221.

In this case, the most recent (fee-basis) VA orthopedic 
examination was performed in April 1997.  However, the 
examination report is inadequate for the purpose of 
evaluation of the severity of the service-connected left knee 
disability and the extent of functional impairment resulting 
therefrom.  

The April 1997 VA orthopedic examination report indicates 
that the examiner did not have the benefit of a review of the 
veteran's claims folder.  The Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  While the 
pertinent VA regulations do not give past medical reports 
precedence over current findings, a rating specialist is 
directed to review the entire recorded history of a 
disability in order to make a more accurate evaluation.  See 
38 C.F.R. § 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 
(1994).  Thus, the claims file must be made available for 
review by the examiner in conjunction with reexamination.

Moreover, although the April 1997 VA orthopedic examination 
report documents the nature of the veteran's subjective 
symptoms relative to his left knee and the presence of 
objective manifestations associated therewith, the 
examination reports does not adequately address the extent of 
any functional impairment, including during flare-ups of 
symptoms in relation to objective manifestations of the left 
knee disability.  Thus, re-examination of the veteran's left 
knee disability is warranted in compliance with all 
applicable sections of 38 C.F.R. Part 4, particularly 
§§ 4.40, 4.45, 4.59, as well as DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Finally, the Board notes that the entire medical evidence of 
record consistently shows the presence of degenerative and/or 
post traumatic arthritis involving the veteran's left knee, 
dating back to service (see e.g., service medical records and 
August 1944 VA orthopedic examination report).  Yet, 
arthritis in that knee appears to have never been addressed 
by the RO in rating the extent and severity of the service-
connected left knee disability.  The aforementioned requires 
appropriate treatment consistent with Esteban v. Brown, 
6 Vet. App. 259 (1994).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated him 
for the service-connected left knee 
disability and any low back disability 
since service.  After any necessary 
information and authorizations are 
obtained from the veteran, any such 
pertinent records of treatment, VA or 
private, (not already of record) should 
be obtained and added to the claims 
folder.  

2.  Then, the veteran should be afforded 
VA orthopedic examination to determine 
the nature and etiology of all low back 
disability now present and the nature 
and severity of the service-connected 
left knee disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with this 
request for medical opinion, and any 
report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  

Regarding the claimed low back 
disability, the examiner should be asked 
to provide an opinion whether it is at 
least as likely as not that any 
disability found is causally related to 
service and/or his service-connected 
left knee disability.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

As to the service-connected left knee 
disability, any pertinent pathology 
present should be discussed, and all 
appropriate testing conducted.  The 
examiner should elicit all of the 
veteran's subjective complaints 
concerning left knee disability and 
assess whether there is adequate 
pathology present to support each 
subjective complaint of pain.  The 
examiner should comment on the severity 
of these manifestations on the 
veteran's ability to function in the 
employment arena.  The examiner should 
also comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as visible 
manifestations on movement of the left 
knee and functional impairment due to 
pain. 

3.  The RO review of the veteran's 
increased rating claim should include in 
its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.14, 
4.40, 4.45 and 4.59 and Esteban, 6 Vet. 
App. 259, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (1999).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is precluded from assigning an 
extraschedular rating in the first 
instance).

4.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

